Case 2:18-cv-01316 Document 126 Filed 10/12/18 Page 1 of 4 Page|D #: 509

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON DIVISION

ROBIN JEAN DAVIS,

Plaintiff,

V. Case NO. 2:18-CV-01316
Hon. Thomas E. Johnston

JIM JUSTICE, Govemor; ROGER HANSHAW,

Speaker of the West Virginia House Of Delegates;

JOHN OVERINGTON, Speaker Pro Tempore of the

WeSt Virginia House of Delegates; CHANDA ADKINS,
GEORGE AMBLER, WILLIAM ANDERSON, MARTIN
ATKINSON III, SAIRA BLA]R, BRENT BOGGS,

JIM BUTLER, MOORE CAPITO, ROY COOPER,
VERNON CRISS, MARK DEAN, FRANK DEEM,

JOE ELLINGTON, PAUL ESPINOSA, ALLEN V.

EVANS, ED EVANS, TOM FAST, MICHAEL FOLK,
GEOFF FOSTER, CH\IDY FRICH, MARTY GEARHEART,
DIANNA GRAVES, BILL HAMILTON, DANNY HAMRICK,
JASON HARSHBARGER, KENNETH HICKS, JOSHUA
HIGGINBOTI-IAM, JORDAN HILL, RAY HOLLEN,

ERIC L. HOUSEHOLDER, GARY G. HOWELL, D.
ROLLAND JENNINGS, JOHN R. KELLY, KAYLA
KESSINGER, CHARLOTTE LANE, DANIEL LINVILLE,
SHARON LEWIS MALCOLM, JUSTIN MARCUM,

T'\A'T‘T\Tf't'l' IIAT\ITFI'\T r'lAr`|Tf\l ‘!7N T\`l'\ T\AI’I'\IVII"|I'<‘|_"!“TTA\T

l'Al lile lVll-\K 1 11\1, LAL/l\ 1V , I'A 1 l\_/\._'Il'_‘»]:}[`ll'\l\| ,
CAROL MILLER, RILEY MOORE, ERIC NELS ON,
JEFFREY PACK, TONY PAYNTER, RODNEY A. PYLES,
BEN QUEEN, RALPH RODIGHIERO, MATTHEW
ROHRBACH, WILLIAM R. ROMINE, RUTH ROWAN,
JOHN SHOTT, KELLI SOBONYA, JOE STATLER,

AMY SUMMERS, TERRI SYPOLT, JILL UPSON,

DANNY WAGNER, GUY WARD, STEVE WESTFALL,
BRAD WHITE, S. MARSHALL WILSON, MARK ZATEZALO,
members of the Wes‘£ Virgim`a House of Delegates;

STEVE HARR_ISON, Cle:rk of the West Virginia House of
Delegates; RYAN FERNS, Majority Leader of the

West Virginia Senate; MIKE AZINGER, ROBERT D. BEACH,
CRAIG BLAIR, GREG BOSO, CHARLES H. CLEMENTS,

Case 2:18-cv-01316 Document 126 Filed 10/12/18 Page 2 of 4 Page|D #: 510

SUE CLINE, ROBERT L. KARNES, KENNY MANN,
MIKE MARONEY, MARK R. MAYNARD, RICHARD
OJEDA, PATRICIA RUCKER, RANDY SMITH,
DAVE SYPOLT, TOM TAKUBO, JOHN R. UNGER II,
RYAN WELD, MIKE WOELFEL, members of the West
Virginia Senate; LEE CASSIS, Clerk ofthe West
Virginia Senate,

Defendants.

DEFENDANT GOVERNOR JIM JUSTICE’S RESPONSE TO PLAINTIFF’S
MOTION FOR PRELIMINARY INJUNCTION

Comes now Defendant Governor Jim Justice, by counsel, Paul Anthony Martin, Chief
Deputy Attomey General, Kelli D. Talbott, Senior Deputy Attorney General, Abby G.
Cunningham, Assistant Attorney General, and Caleb A. Ellis, Assistant Attorney General, and
responds to the Plaintiff’ s Motion for Preliminary Injunction.

I.
M._M_.E..NI

THE PLAINT[FF DOES NOT SEEK INJUNCTIVE RELIEF AGAINST THE

GOVERNOR AND THE GOVERNOR SHOULD BE DISMISSED FROM THIS

MATTER.

On June 25, 2018, Governor Justice issued a Proclamation calling the West Virginia
Legislature into Extraordinary Session on June 26, 2018 to consider and/or act upon “[m]atters
relating to the removal of one or more Justices of the Supreme Court of Appeals of West
Virginia, including, but not limited to, censure, impeachment, trial, conviction, and
disqualification . . . .” Governor Justice exercised his authority to do so pursuant to Article VII,
Section 7 of the West Virginia Constitution.

As generally described in Plaintiff’ s Complaint, the Legislature, both the House Of

Delegates and the Senate, have convened under the call and taken the action that they deemed

Case 2:18-cv-01316 Document 126 Filed 10/12/18 Page 3 of 4 Page|D #: 511

appropriate to consider possible action against one or more Justices of the West Virginia
Supreme Court. (Compl. 1[1[ 20, 23, 39, 77 and 82) lt is not in dispute that the West Virginia
Senate is now poised to conduct an impeachment trial involving the Plaintiff starting on October
29, 2018. Therefore, at the time that Plaintiff filed her Complaint, approximately three months
had passed since Governor Justice issued the legislative call at issue.

The Plaintiff’s Complaint does not request any injunctive relief against Governor Justice.
lnstead, Plaintiff requests only that a declaration be issued by this Court in which it is determined
that the Govemor’s legislative call was “contrary to law.” (Compl. at 39.) ln addition, the
Plaintiff s Motion for Preliminary Injunction seeks to enjoin the impeachment proceedings now
ongoing in the West Virginia Senate in which Governor Justt'ce has no role. Clearly, the
Plaintiff did not seek injunctive relief to stop the Legislature ii'om convening or acting at all
under the Governor’s call _ if indeed, as she claims, the call was “contrary to law.” Therefore,
this matter is now postured in such a manner that the Governor’s act of calling the Legislature
into Extraordinary Session has occurred and the Legi slature has conducted proceedings under the
call over an approximate three month period. The fact that the Plaintiff did not seek to obtain
injunctive relief immediately upon the issuance of the Governor’s call substantially undennines,
if not defeats, any claim that she may be asserting that she is suffering irreparable harm solely as
a result of the issuance of the Governor’s Proclarnation.

Because the Plaintiff does not seek any preliminary or permanent injunctive relief against
the G~overnor, the Governor trusts that the West Virginia Senate Defendants, whose actions are
sought to be enjoined, will adequately respond to Plaintiff’ s request for injunctive relief
Ultimately, as set forth in Governor lustice’s Motion to Dismiss and l\/lemorandum in Support

thereof, he should be dismissed from this matter on the basis of Eleventh Amendment lmmunity,

Case 2:18-cv-01316 Document 126 Filed 10/12/18 Page 4 of 4 Page|D #: 512

Legislative lmmunity, immunity provided by West Virginia state law, that the declaratory
judgment sought by the Plaintiff is a remedy, not a cause of action, and failure to state plausible
claims against Governor Justice.

JIM JUSTICE, GOVERNOR
By counsel

PATRICK MORRISEY
ATTORNEY GENERAL

 

CHIEF DEPUTY A" ORNEY GENERAL
State Capitol, Building 1, Room E-26
Charleston, West Virginia 25 305

(304) 558-2021 (phone)
Anthony.P.Martin@wvago. gov (email)

KELLI D. TALBOTT (WVSB #4995)
SENIOR DEPUTY A'I`TORNEY GENERAL
812 Quarrier Street, Second Floor
Charleston, West Virginia 25301

(304) 558-8989 (phone)
Kelli.D.Talbott@wvago. gov (email)

ABBY G. CUNNINGHAM ONVSB #13388)
AS SISTANT ATTORNEY GENERAL

812 Quarrier Street, First Floor

Charleston, West Virginia 25301

(304) 558~8986 (phone)
Abby.G.Cunningham@wvago. gov (email)

CALEB A. ELLIS (WVSB #13337)
ASSISTANT ATTORNEY GENERAL
812 Quarrier Street, SiXth Floor
Charleston, West Virginia 25 301

(304) 558-5830 (phone)
Caleb.A.Ellis@wvago. gov (email)

